Citation Nr: 1214137	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 20 percent for right shoulder disability with acromioplasty and distal clavicle resection.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to August 1969 and from December 1973 to November 1998, to include service in the Republic of Vietnam and the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In January 2012, the Veteran testified that his right shoulder disability had worsened since his last VA examination in August 2008.  

As the evidence suggests a material change in the disability, a reexamination is necessary under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current severity of the right shoulder disability, including an object neurological abnormality.  





The VA examiner is asked to describe range of motion, functional loss due to pain, weakened movement, excess fatigability, and pain on movement. 

The Veteran's file should be made available to the VA examiner for review.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



